Citation Nr: 1141957	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  11-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 28, 2010 for the award of an increased rating of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted an increased rating of 20 percent for bilateral hearing loss, effective June 28, 2010.  The Veteran perfected an appeal with respect to the 20 percent rating assigned as well as with the effective date for the increased rating, and the case was referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an effective date earlier than June 28, 2010 for the award of a 20 percent rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The evidence of record shows no worse than Level V hearing acuity in the right ear and Level V hearing acuity in the left ear. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in July 2010.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and was sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in August 2010.  

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's VA medical records, and a VA fee basis examination report are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  With respect to the VA fee basis examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the July 2010 VA fee basis examination report obtained in this case is adequate, as it is predicated on a thorough examination of the Veteran, to include discussion of his symptoms and complaints, and it contains an opinion regarding the effect of hearing loss on the Veteran's usual activities.  It contains valid hearing test results and the examiner considered all of the pertinent evidence of record.  In sum, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements on the severity of his disabilities.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met. 

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the VA Schedule for Rating Disabilities (Rating Schedule) establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Further, when the average pure tone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

Service connection for bilateral hearing loss was granted in a March 2006 rating decision.  A noncompensable rating was established, effective from October 24, 2005.  The Veteran perfected an appeal with respect to the effective date assigned and the Board denied entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss in an unappealed February 2009 decision.  As such, that decision is final.  38 C.F.R. § 20.1104.  

In June 2010 the Veteran filed the claim for an increased rating for bilateral hearing loss from which this appeal arises.  In the August 2010 rating decision on appeal, the RO increased the rating for bilateral hearing loss to 20 percent, effective from the date of claim for increase, namely June 28, 2010.  Therefore, the Veteran's service-connected bilateral hearing loss is rated as 20 percent disabling for the entire period of the claim, under 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100.

In considering the Veteran's claim of entitlement to a higher rating for bilateral hearing loss disability, the Board notes initially that the Veteran's hearing loss reflects an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a) for the right ear only.  

An April 2010 VA audiology consult notes that the Veteran reported increased difficulty hearing in some situations.  He reported no past history of hearing instrument use.  Audiogram results were not fully listed.  However, speech discrimination scores using the Maryland CNC word list revealed 84 percent speech recognition ability in the right ear and 80 percent in the left ear.  These scores are the same as the speech recognition scores listed below and found at the August 2010 VA audiology consult.

In May 2010, VA audiology clinic records indicate that hearing aids were ordered for the Veteran.

The July 2010 VA fee basis examination report notes pure tone air conduction thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right Ear
60
60
65
75
65
Left Ear
45
40
65
70
55

Maryland CNC tests revealed speech recognition ability of 86 percent in the right ear and 70 percent in the left ear.  Such findings represent level III hearing impairment in the right ear and level V hearing impairment in the left ear under Table VI.  Under Table VIA, the right ear findings are increased to a level V.  A 20 percent evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

An August 2010 VA audiology consult record notes pure tone air conduction thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right Ear
40
45
50
65
50
Left Ear
25
45
65
70
51

Maryland CNC tests revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  

Such findings represent level II hearing impairment in the right ear and level IV hearing impairment in the left ear under Table VI.  (This examination does not reflect an exceptional pattern of hearing.)  A noncompensable evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

A September 2010 VA audiology clinic note indicates that the Veteran was seen for delivery of his hearing aids.  He reported good aided gain and a satisfactory sound quality from the hearing aids.  Prognosis for success was noted to be good.  The Veteran used the telephone and it was confirmed that he could hear well on it.  

An October 2010 VA audiology clinic note indicates that the Veteran was seen for complaints that his hearing aids were too loud.  He did not know how to turn them down.  His hearing was rechecked and his actual thresholds were 15 decibels better in low to mid frequencies than previous testing indicated.  Speech recognition thresholds were consistent with thresholds today.  

A November 2010 VA audiology clinic note indicates that the Veteran was being seen for delivery of new hearing aids.  He recently tried other hearing aids and was now trying another set since his hearing testing showed that his thresholds were 15 decibels better than previously shown.  He reported good aided gain and a satisfactory sound quality from the hearing aids.  Prognosis for success was noted to be guarded.  The Veteran was confirmed to have good hearing using the telephone.

In reviewing the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's bilateral hearing loss is not in order.  His hearing impairment was within the noncompensable range according to the diagnostic testing criteria up until the July 2010 fee basis examination, when the results showed an exceptional hearing pattern in the right ear, warranting a 20 percent rating.  Thereafter, on retesting in October 2010, his thresholds were 15 decibels better than previous testing indicated.  The Board notes that audiogram results are not of record from an April 2010 VA audiology consult; however, two audiograms were conducted since that time.  Moreover, April 2010 is prior to the date of the claim for increase.  

As noted above, the July 2010 VA fee basis audiological examination demonstrated that under the Rating Schedule, the Veteran's hearing impairment has been manifested by level V hearing acuity in the right ear and level V hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA, as the Veteran's hearing in the right ear displayed an exceptional pattern under 38 C.F.R. § 4.86(a).  Using Table VII, the result is a 20 percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85 , Table VII, Diagnostic Code 6100.  Consequently, the 20 percent rating currently assigned during the appeal period is appropriate.

In reaching this conclusion, the Board has considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  The July 2010 examiner noted that the effect of the Veteran's hearing loss on his usual occupation and daily activities was that he would, more likely than not, have difficulty understanding soft speech, speech at a distance, and speech in crowds.  It was noted that tinnitus is constant and that the Veteran complained of difficulty hearing in crowds, with background noise, and in general working conditions.  

In considering the Veteran's claim herein, the Board has also considered the issue of whether the schedular evaluation assigned the Veteran's condition herein is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116  . When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) ; Thun, 22 Vet. App. at 116  . 

The schedular evaluation in this case is not inadequate.  A higher disability rating is provided for certain more severe manifestations of this disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Veteran's bilateral hearing loss has been manifested by no more than Level V hearing acuity in the right ear and Level V hearing acuity in the left ear.  See 38 C.F.R. § 4.85 , Table VI.  When comparing this disability picture with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's bilateral hearing loss disability is not inadequate.  A rating in excess of 20 percent is provided for certain audiological findings but the medical evidence reflects that those findings are not present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85 ; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

As the 20 percent evaluation represents the greatest degree of impairment shown during the period on appeal, there is no basis for a staged rating.  38 U.S.C.A. § 5110  (West 2002); see Hart, 21 Vet. App. at 505. As the preponderance of the evidence is against the claim for a higher evaluation for bilateral hearing loss, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) ; Gilbert, 1 Vet. App. at 56. 


ORDER

A rating in excess of 20 percent for bilateral hearing loss is denied.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As previously noted, service connection for bilateral hearing loss was granted in a March 2006 rating decision.  A noncompensable rating was established, effective from October 24, 2005.  The Veteran perfected an appeal with respect to the effective date assigned and the Board denied entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss in an unappealed February 2009 decision.  As such, that decision is final.  38 C.F.R. § 20.1104.  

On June 28, 2010 the Veteran filed the claim for an increased rating for bilateral hearing loss which is presently before the Board on appeal.  In the August 2010 rating decision on appeal, the RO increased the rating for bilateral hearing loss to 20 percent, effective from the date of claim for increase, namely June 28, 2010.  The Veteran perfected an appeal with respect to the effective date assigned for the award of the increased rating of 20 percent.

Generally, the effective date of an award of increased disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  If the ascertainable increase occurs more than one year prior to the receipt of the claim, the date of receipt of the claim is the effective date of the award.  38 C.F.R. § 3.400(o)(2).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as best friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  38 C.F.R. § 3.155(a).  

Once a formal claim for compensation has been allowed, a report of examination or hospitalization by VA will be accepted as an informal claim for increased benefits if the report relates to treatment or evaluation of a disability for which service connection has been previously established.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of claim.  38 C.F.R. § 3.157(b).

The Board notes that the record reflects that the Veteran's hearing was tested at an April 2010 VA audiology consult.  Although the speech recognition scores are of record, the audiogram testing results are not contained in the claims file.  Instead, the April 2010 VA audiology consult note indicates that audiogram results can be seen under "tools."  Because such audiogram results are from April 2010, which during the one year period prior to the receipt of the claim for increase (June 28, 2010), they are pertinent to the claim for an earlier effective date and should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain a copy of the Veteran's April 2010 VA audiogram results and associate them with the claims file.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


